Citation Nr: 1545250	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hallux rigidus of the right toe.  

2.  Entitlement to service connection for pseudofolliculitis barbae.  

3.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issues of entitlement to service connection for hallux rigidus being remanded is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is attributable to his active military service.

2.  The Veteran's hemorrhoid disability is attributable to his active military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For historical purposes, the Veteran submitted a claim for entitlement to service connection for pseudofolliculitis barbae in November 2007 and a claim for entitlement to service connection for hemorrhoids in February 2008.  He was denied service connection for both disabilities a January 2009 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service treatment records show that the Veteran was treated for pseudofolliculitis barbae on numerous occasions during service.  He was also placed on physical profiles for pseudofolliculitis barbae on a number of occasions.  At a periodic physical examination in September 1985, pseudofolliculitis barbae was noted.  

Associated with the claims file is a July 2009 statement from I.B., a fellow service member who served with the Veteran.  I.B. indicated that he was stationed with the Veteran from June 1986 to June 1988.  He indicated that the Veteran complained of itching and burning from hemorrhoids and he encouraged the Veteran to seek medical attention.  He also reported that he purchased preparation H for the Veteran on a number of occasions.  He noted that the Veteran researched hemorrhoid treatment and learned that sitz baths could provide relief, and he thereafter self-medicated with the sitz baths.  I.B. noted that he and the Veteran often joked about the baths.  The Board finds this recollection to be credible. 

In his December 2009 notice of disagreement, the Veteran reported that he had hemorrhoids and pseudofolliculitis barbae since the 1980s and still experienced with both conditions presently.  

Associated with the claims file is a statement from N. Benjers, M.D., dated in April 2015 which indicates that the Veteran had been treated for recurrent hemorrhoids and pseudofolliculitis barbae since his retirement from service in 1999 until the present.  

In this case, the Veteran has credibly reported that he experienced symptoms of hemorrhoids and pseudofolliculitis barbae during service and has continued to experience the same symptoms since that time.  He is competent to discuss his symptomatology in service and current symptoms related to his pseudofolliculitis barbae and hemorrhoids.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran's service treatment records document an assessment of pseudofolliculitis barbae on numerous occasions during service.  Additionally, the Veteran's private physician reported that he had treated the Veteran for pseudofolliculitis barbae and hemorrhoids since the Veteran left service in 1999.  As noted, the Veteran's lay statements regarding a continuity of symptomatology since service are credible.  The Veteran also submitted a statement from a fellow service member who served with him and recalled discussing the hemorrhoid problem during service.  

Consequently, the Board finds that the weight of the evidence supports a finding that the Veteran has pseudofolliculitis barbae and hemorrhoids, both of which began during his lengthy period of military service.  As such, service connection for pseudofolliculitis barbae and hemorrhoids is warranted.  


ORDER

Service connection for pseudofolliculitis barbae is granted.  

Service connection for hemorrhoids is granted.  


REMAND

In February 2008, the Veteran sought service connection for arthritis in his right toe noting that he was no longer able to run because of the condition.  He asserted that the condition was present, but not fully diagnosed during his 20 year military career which ended in January 1999.  In his December 2009 notice of disagreement, the Veteran asserted that he had been having issues with my right toe since the early nineties, but that as a Platoon Sergeant, he had mistakenly stayed away from seeking medical attention that would require long medical profiles, because physical fitness was evaluated and scored on personal evaluations used to obtain promotions.

At a VA examination in February 1999, the Veteran was noted to walk with a normal gait.  It was also noted that his feet were normal without callouses or signs of abnormal weightbearing.  Arthritis in the left knee was diagnosed, but no toe disability was noted.

An April 2015 statement from his private physician N. Benjers, M.D. states that his office had been following the Veteran for a number of conditions, and notes that they had treated him from the time of his military separation in 1999 to the present.  However, the letter did not indicate that they had treated hallux rigidus since 1999; and the private treatment records do not appear to show treatment for the Veteran's toe for a number of years after service.  In a private treatment record dated in what appears to be either July 2003or July 2008, the Veteran was thought to possibly have gout in his right big toe.  A treatment record from August 2008 noted that the Veteran's right big toe was still bothering him and had never totally gone away.  The Veteran underwent surgery on his big toe in 2008.

The Veteran has not been afforded a VA examination to determine the etiology of the claimed disability.  In order to properly adjudicate the issue on appeal, the Veteran should be scheduled for a VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the claimed hallux rigidus of the right toe.  The examiner should specifically identify any disabilities of the right big toe.  Then, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that hallux rigidus of the right toe (or any other disability of the right big toe) either began during or was otherwise caused by the Veteran's active duty service.  The examiner should consider the Veteran's statements regarding a continuity of symptomatology of the disability since service.  A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did).  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


